Case 5:20-mc-00135-gwe Document 2 Filed 12/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

In Re: Application for Exemption from the Electronic Public Access Fees by Eric B.
Gelsomin

ORDER GRANTING PACER FEE WAIVER

This matter is before the Court upon the application and request by Mr. Gelsomin for exemption
from the fees imposed by the Electronic Public Access fee schedule adopted by the Judicial
Conference of the United States Court.

The Court finds that Mr. Gelsomin, as an individual researcher associated with an educational
institution, falls within the class of users listed in the fee schedule as being eligible for a fee
exemption. Additionally, Mr. Gelsomin has demonstrated that an exemption is necessary in
order to avoid unreasonable burdens and to promote public access to information. Accordingly,
Mr. Gelsomin shall be exempt from the payment of fees for access via PACER to the electronic
case files maintained in this court, to the extent such use is incurred in the course of his
researching 28 U.S.C. § 1782, which governs the provision of discovery assistance to foreign and
international tribunals. He shall not be exempt from the payment of fees incurred in connection
with other uses of the PACER system in this court. Additionally, the following limitations

apply:

1. this fee exemption applies only to Mr. Gelsomin and is valid only for the purposes stated
above;

2. this fee exemption applies only to the electronic case files of the court that are available
through the PACER system;

3. by accepting this exemption, Mr. Gelsomin agrees not to sell for profit any data obtained
as a result of receiving this exemption;

4. Mr. Gelsomin is prohibited from transferring any data obtained as a result of receiving
this exemption, including redistribution via internet-based databases;

5. this exemption is valid until June 30, 2021.

This exemption may be revoked at the discretion of the Court at any time. A copy of this Order
shall be sent to the PACER Service Center.

Dated at Rutland, within the District of Vermont, this 8" day of December, 2020.

ol

 

Geoffrey W. Crawford, Chief Judge
U.S. District Court

 
